DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 17/084,584 is filed on 10/29/2020, this application is a CON of 17/010,273 filed on 09/02/2020, which is a CON of 15/466,553 filed on 03/22/2017, PAT 10809286, which is a CON of 14/826,432 filed on 08/14/2015 PAT 10338112, which is a CON of 14/707,738 filed on 05/08/2015 PAT 9152737, which is a CIP of 14/554,935 filed on 11/26/2014, PAT 9172623.
Current Status
This office action is the first office action on the merit, wherein claims 1-21 are pending and ready for examination.
Double Patenting
Claim 1-21 of this application is patentably indistinct from claim 1-21 of Application No. 17/010,273. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-21 of co-pending Application No. 17/010,273 “reference application”. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the two set of claims, is the use of the term "electrical meter" in the reference application versus the use of the "electrical panel" in the current application. However, the two terms refer to the same aspect based on two facts:
Claim 14 of the reference application, shows that the term electrical meter includes the same exact elements compared with claim 14 of the current application, i.e. the same device has been claimed, regardless of the different terminology.
In the specification of the reference application which is used here as a dictionary to the claimed language clearly indicates that "the power monitor 120 may be part of the electrical panel 110 installed by the manufacturer of electrical panel 110." And "power monitor 120 may also be part of (e.g. integrated with or into) an electrical meter, such as one provided by the electric company, and sometimes referred as a smart meter”. The quoted sentences are taken from [0040] of the reference application. Also see [0045] "power monitor 120 may be a separate device or part of another device such as electrical panel 110 or a power
meter." This statement clearly shows the two equivalent alternatives.
Thus, one of ordinary skill in the art would acknowledge that even though the different terms have been used in the two sets of the claimed language, yet the two terms refer to the same elements and same functionality as supported above.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 19, the claim recites: 
“transmit the first information to a server computer; and” 
“transmit the second information to a server computer.”
 	It is not clear if the second term “a server computer” refers to the same previously cited server computer or a second server computer? The term is repeated twice yet, the examiner is not sure what is exactly meant by such language. Appropriate correction is requested. The claim is examined based on the best understood. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 14 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0214729 A1, Lin et al, hereinafter referenced as Lin.
As to independent claim 1, Lin teaches “A system, comprising: an electrical panel comprising at least one processor and at least one memory, the electrical panel configured to: obtain a power monitoring signal by measuring an electrical property of a power line to a building, wherein the power line provides power to devices in the building; process the power monitoring signal in a first mode of operation during a first time period to determine first information about a first device in the building; transmit the first information to at least one server computer; receive from the at least one server computer an instruction to change to a second mode of operation;” ([abstract] and fig 1- 3, discloses a management system including a smart meter and a server coupled with each other via communication network, and wherein the smart meter measures the electrical energy of at least one power line, which reads on "obtain a power monitoring signal by measuring electrical property to a power line", also see [0004-0006]. Moreover, [abstract] and [0035-0038] wherein the "event period" which reads on a "first time period", and which corresponds to the loading event of the identified monitored device, wherein the identification part is done via the server 110 and communicated to the meter as in [0038], [0050] and [0054], wherein a corresponding mode in terms of data compression characteristics to be determined, i.e. each identified device type to have its corresponding compression mode. Moreover, fig 5A-C show different devices performances with respect to their time period, wherein a first device has it's corresponding "first time period", and based on the device identification type, a corresponding compression mode is applied. Furthermore, [0037-0038] clearly indicates that the processing unit 112 of the server 110 "determines an electrical appliance", performs load identification", i.e. identify the type of the appliance corresponding to electricity data. [0040] "Different types of electrical appliances have different influences on accuracy of load identification in case of different compression rates" as in steps 410-430 of fig 4 and its relation to the data obtained from the server 110 as disclosed in details in [0050] as “The identification accuracy a represents identification accuracy obtained when the remote server 110 performs the load identification (for example, the step S370 of FIG. 3”, also see [0054].)
“process the power monitoring signal in the second mode of operation during a second time period to determine second information about a second device in the building; and transmit the second information to the at least one server computer;” ([abstract] "the smart meter measures the electrical energy of at least one power line" also see [0004-0006]. [0003] the smart meter includes power monitoring integrated into the electrical meter, "a smart meter can also monitor load conditions", wherein the measuring electrical energy of [abstract] is part of the monitoring aspect. Moreover, figs 5A-B, show different devices performances with respect to their time period, wherein a first device has it's corresponding "first time period", similarly a second device has it's corresponding "second time period", wherein second corresponding set of information to be determined, each time is uploaded to the server 110, as in fig 2-3. Furthermore, fig 7 shows the different types of identified appliances. [0040] "Different types of electrical appliances have different influences on accuracy of load identification in case of different compression rates" as in steps 410-430 of fig 4 and its relation to the data obtained from the server 110 as disclosed in details in [0050] as “The identification accuracy a represents identification accuracy obtained when the remote server 110 performs the load identification (for example, the step S370 of FIG. 3”, also see [0054].)
“and the at least one server computer comprising at least one processor and at least one memory, the at least one server computer configured to: receive the first information from the electrical panel; transmit the instruction to the electrical panel to change to the second mode of operation; and receive the second information from the electrical panel.” ([0037] the processing unit of the server, reads on "at least one server computer comprising at least one processor and at least one memory'', also see fig 2 item 113 database which reads on memory. Moreover, fig 2-3, wherein the data is sent by the smart meter to the server 110, and wherein the modes/ compressing rate modes differ from one type of appliances to another, and wherein the identification type of the appliances is taken based on the corresponding information taken from the server 110 as in [0038-0040] "the processing unit 112 determines an electrical appliance corresponding to electricity data"; "The processing unit 112 performs load identification according to the decompressed data" see [0050-0054]. [0040] "Different types of electrical appliances have different influences on accuracy of load identification in case of different compression rates" as in steps 410-430 of fig 4 and its relation to the data obtained from the server 110 as disclosed in details in [0047-0050] as “The identification accuracy a represents identification accuracy obtained when the remote server 110 performs the load identification (for example, the step S370 of FIG. 3)”, also see [0054] "Referring to FIG. 2 and FIG. 4, the processing unit 122 executes a step S423 to define a threshold identification accuracy. The threshold identification accuracy is the lowest identification accuracy that can be tolerated when the remote server 110 performs the load identification (for example, the step S370 of FIG. 3).” i.e. the compression rate that is applied by the smart meter is based at least in part on the identified appliance type, wherein the identification is based on the determination of the server 110, i.e. the server sends such determination to the smart meter in order to provide the accurate compression rate/ mode, i.e. the second mode of operation/ compression rate is applied corresponding to the information/instruction provided from the server 110.)
As to independent claim 14, Lin teaches “An electrical panel, comprising: a sensor for measuring an electrical property of an electrical main, wherein the electrical main provides power to devices in a building;” ([abstract], "The smart meter measures electrical energy of at least one power line to obtain at least one batch of electricity data." Moreover, [0006] the power measuring unit reads on "sensor". Moreover, [0032] "The smart meter can measure electrical energy of at least one power line to obtain electricity data of the power line. The power line can transmit electricity to one or plurality of electrical appliances" reads on "wherein the electrical main provides power to devices in a building".)
“a network interface;” ([abstract] and claim 1 "communication network''.) 
“and at least one processor configured to: obtain a power monitoring signal from the sensor, process the power monitoring signal in a first mode of operation during a first time period to determine first information about a first device in the building, receive via the network interface an instruction to change to a second mode of operation, process the power monitoring signal in the second mode of operation during a second time period to determine second information about a second device in the building, receive via the network interface an instruction to change to the first mode of operation, and process the power monitoring signal in the first mode of operation during a third time period to determine third information about a third device in the building.” ([abstract] and fig 1-3, discloses a management system including a smart meter and a server coupled with each other via communication network, and wherein the smart meter measures the electrical energy of at least one power line, also see [0004-0006] and [0037-0038] wherein the processing unit reads on "processor". Moreover, [abstract] and [0034-0038] wherein the "event period" which reads on a "first time period", and which corresponds to the loading event of the identified monitored device, and similarly the "second time period" corresponds to the second device of fig 5A-C and fig 7, wherein the event period refers to the device (first or second) to the device be turned on/off, "uploads compressed electricity data obtained during the "event period" corresponding to the loading event to the remote server 110” [0037-0038]. Moreover, [0038], [0050] and [0054], a corresponding mode in terms of data compression characteristics to be determined, i.e. each identified device type (first or second or third) has its corresponding compression mode. Moreover, fig 5A-C show different devices performances with respect to their time period, wherein a first device has it's corresponding "first time period", similarly for the second and third device, and based on the device identification type provided by the server 110, a corresponding compression mode is applied. Furthermore, [0037] clearly indicates that the processing unit 112 of the server 110 "determines an electrical appliance", "performs load identification", i.e. identify the type of the appliance corresponding to electricity data. [0040] "Different types of electrical appliances have different influences on accuracy of load identification in case of different compression rates", see in steps 410-430 of fig 4 and its relation to the data obtained from the server 110 as disclosed in details in [0050] as "The identification accuracy a represents identification accuracy obtained when the remote server 110 performs the load identification (for example, the step S370 of FIG. 3), also see [0054]. In other words, the compression rate that is applied by the smart meter is based at least in part on the identified appliance type, wherein the identification is based on the determination of the server 110, i.e. the server sends such determination to the smart meter in order to provide the accurate compression rate/ mode, i.e. the second mode of operation/ compression rate is applied corresponding to the information/ instruction provided from the server 110. Nevertheless, [0039-0040] as each type of appliance has a corresponding rate, i.e. it has a corresponding time period based on the bases of T =1/F, wherein Tis time, F is frequency, i.e. rate. This aspect to be repeated each time any of the devices (first, second or third etc ... ) to be turned on/off, for each device (first, second or third) [0120-0121].) 

As to claim 18, Lin teaches “wherein the first information comprises at least one of power consumption of the first device or a state change of the first device.” ([0034] the event period represents the state change of on/off, "loading events". Moreover, [0123] "an electrical appliance usage behavior'', “and an electricity consumption habit of the electrical appliance”, and load identification/ type, see fig 14, see [0041] wherein the load type is identified. Moreover, [0090] “electricity consumption of different electrical appliances in the user’s home”, also see claim 20.)

As to claim 19, Lin teaches “wherein the at least one processor is configured to: transmit the first information to a server computer; and transmit the second information to a server computer.” (fig 1 and 14 show the communication between the server and the user/provider, and fig 2-3 show the communication between the server and the smart meter and 110 server of fig 1, configured to manage a plurality of users/smart meters as in [0038], in other words the server 110 is divided to sub-servers, sub-routine system. i.e. the management software is divided to sub-routine wherein each routine is applied to a different category such as category A for user A, category B for user B ... as in [0059] i.e. the two+ servers are implicitly applied, "allocate different cloud calculation resources". See fig 10, "each user owns a different cloud calculation resource”)

As to claim 20, Lin teaches “wherein the first mode of operation processes a larger number of features than the second mode of operation, or the first mode of operation adds a larger number of nodes to a search graph than the second mode of operation.” (([0033] different communication modes such as internet, local area network LAN, wireless local area network WLAN, telephone system .... " Wherein each of the modes has its technical features that differ from the other for example LAN has wired and wireless communication, whereas WLAN only wireless communication, wherein if the wireless communication is Wi-fi then the accuracy is less and the latency is higher than cabled connection. Moreover, the difference between internet which is a global public and wide area network, and the local area network which is a private network that links computers to a single location. Nevertheless, data compression is used for large, whereas uncompressed data means the data size is relatively smaller so it can be processed without the need for data compression, see [00980099] wherein compressed and uncompressed data are disclosed, also see [0115] and fig 12-13.)
As to claim 21, Lin teaches “wherein the electrical panel determines the first information by processing the power monitoring signal with a plurality of mathematical models.” ([0039] "the processing unit 122 executes the step S330 to perform data compression on the electricity data obtained during the event period”, see [0062-0070])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of US 2017/0134182 A1, Davis et al.
As to independent claim 8, Lin teaches “A computer-implemented method for providing information about devices in a building, the method implemented by at least one server computer and comprising: receiving first information about a first device in the building from an electrical panel, wherein the electrical panel determined the first information by operating in a first mode of operation and by measuring an electrical property of a power line to the building;” (fig 1-2 and [0031] "large scale computer, a personal computer” and [0036] "processing unit 122”, read on computer implemented method. Moreover, [abstract] and fig 1-3, discloses a management system including a smart meter and a server coupled with each other via communication network, and wherein the smart meter measures the electrical energy of at least one power line, which reads on "obtain a power monitoring signal by measuring electrical property to a power line", also see [0004-0006]. Moreover, [abstract] and [0035-0038] wherein the "event period" which reads on a "first time period", and which corresponds to the loading event of the identified monitored device, wherein the identification part is done via the server 110 and communicated to the meter as in [0038], [0050] and [0054], wherein a corresponding mode in terms of data compression characteristics to be determined, i.e. each identified device type to have its corresponding compression mode. Moreover, fig 5A-B show different devices performances with respect to their time period, wherein a first device has its corresponding "first time period", and based on the device identification type, a corresponding compression mode is applied. Furthermore, [0037] clearly indicates that the processing unit 112 of the server 110 "determines an electrical appliance”, "performs load identification” i.e. identify the type of the appliance corresponding to electricity data. [0040] "Different types of electrical appliances have different influences on accuracy of load identification in case of different compression rates" as in steps 410-430 of fig 4 and its relation to the data obtained from the server 110 as disclosed in details in [0050] as "The identification accuracy a represents identification accuracy obtained when the remote server 110 performs the load identification (for example, the step S370 of FIG. 3), also see [0054].)
“storing the first information;” ([0035] discloses the ranges of data/event period stored, for the purpose of analysis, see [0009-0012] and fig 11, "power characteristics database'. Moreover, fig 2 shows the database at the server side where the data to be stored and then analyzed, see [0119] "the remote server receives the sample characteristics .. .. and the sample characteristics". Moreover, storing information of the appliances is based on each data batch, i.e. first batch is for the first appliance of the group of fig 5A-C, or one of the appliances of fig 7. The same approach to be applied on the other appliances i.e. second, third and so on.) 
“receiving a message from a user device wherein the message indicates that a user of the user device is requesting to view information about devices in the building;” (fig 10 item 1020 wherein the interaction between the system and the user/provided is applicable, see fig 14. Moreover, [0042] the liquid displays, notebook computers and printers are implemented, wherein "the user may learn a home electricity consumption" as in [0111]. Moreover, [0118] "The provider acquires electrical appliance power signal information (sample characteristic) through an acquisition system according to a flow” reads on "receiving a message from a user device is requesting to view information about devices in the building". Also see [0119] "adds data of the electrical appliance sample for the user to download”. See [0118] "The provider can be an appliance manufacturer, a service provider, a general user, or other providers”)
Lin teaches an interaction between the user/provider and the system and teaches available information to be viewed/ downloaded, however, the exact limitation of receiving a message from the user indicating that the user requesting to view information has not been cited in Lin.
Davis teaches "receiving a message from a user device wherein the message indicates that a user of the user device is requesting to view information about devices in the building; causing the electrical meter to change from the first mode of operation to a second mode of operation;" (claim 32, fig 8, [0059], [0152-0153] and [0137] wherein the user's smartphone uses a variety range of communication including network discovery message in order to obtain the requested power information, "message from the smartphone 10” [0137], knowing that the information could be related to a defined appliance such as in [0255]. Moreover, [0018] the mode change request is applied by the user "communications that in a first mode provides a Wi-Fi peer-to-peer connection, preferably utilizing Wi-Fi Direct or simulating a Wi-Fi access point, and in a second mode can be configured by the user to operate as a network Wi-Fi device and connect to a WLAN as a client”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the user interaction/ messaging feature of Davis to the teaching of Lin in order to provide friendly user/system interaction that easily provides the requested information as requested by the user, providing the communication advantages of smooth access with mobility and portability ([0013], [0060-0061] and [0137-0139] Davis)
Note: since the claimed first and second modes are generic and do not provide any specificity, thus the communication mode of Davis is valid under the broadest reasonable interpretation, and similarly the compression mode of Lin is valid and applicable.
Lin as modified teaches “causing the electrical panel to change from the first mode of operation to a second mode of operation;” (fig 10 step 1020 wherein each user has a different membership, and based on such membership the compression rate to be optimized. Moreover, claim 11 and [0062-0065], wherein the optimization includes adjustment to a different rate/ mode, i.e. a second mode "using an optimization algorithm". Based on the user's membership and account information of fig 10 and 14 [0123], as each group (A, B, C) explained in [0059] has its set of services, and wherein one of the services is the compression rate optimization as in fig 10.)
Lin as modified teaches “retrieving the stored first information and transmitting the first information to the user device;” (fig 10 and 14, knowing that the data/information of the first device/ appliance of fig 5A-C or fig 7 reads on "the first information of the user device", also see [0111] "the user may learn a home electricity consumption status, and change an electricity consumption habit to decrease the energy consumption", and [0119] "the system automatically adds data of the electrical appliance sample for the user to download.")
 Lin as modified teaches “receiving second information about a second device in the building from the electrical panel, wherein the electrical panel determined the second information by operating in the second mode of operation and by measuring the electrical property of the power line to the building; and transmitting the second information to the user device.” (see the rejection of claim 1 above. Moreover, fig 10 and 14, knowing that the data/information of the second device/ appliance of fig 5A-C or fig 7 reads on "the second information of the user device", also see [0111] "the user may learn a home electricity consumption status, and change an electricity consumption habit to decrease the energy consumption", and [0119] "the system automatically adds data of the electrical appliance sample for the user to download.")

As to claim 2, Lin teaches “a user device comprising at least one processor and at least one memory,” ([0111] wherein the user receives a report/information from the system, i.e. via a certain device. Also see [0119] "adds data of the electrical appliance sample for the user to download”. See [0118] "The provider can be an appliance manufacturer, a service provider, a general user, or other provider".)
Lin does not explicitly disclose receive an input from the user to view information.
Davis teaches "a user device comprising at least one processor and at least one
memory, the user device configured to: receive an input from a user to view information
about devices in the building;" (smartphone item 10 of fig 1. claim 32, fig 8, [0059],
[0152-0153] and [0137] wherein the user's smartphone uses a variety range of
communication including network discovery message in order to obtain the requested
power information, "message from the smartphone 10' [0137], knowing that the information could be related to a defined appliance such as in [0255]. Moreover, [0018]
the mode change request is applied by the user" communications that in a first mode
provides a Wi-Fi peer-to-peer connection, preferably utilizing Wi-Fi Direct or simulating
a Wi-Fi access point, and in a second mode can be configured by the user to operate as
a network Wi-Fi device and connect to a WLAN as a client”.)
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to include the user interaction/ messaging feature of
Davis to the teaching of Lin in order to provide friendly user/system interaction that
easily provides the requested information as requested by the user, providing the
communication advantages of smooth access with mobility and portability ([0013],
[0060-0061] and [0137-0139] Davis)
Lin teaches providing the first and second information to the user as in fig 2-3
and [0038-0040].
However, Lin does not specify providing the information before or after the user
device received the input information from the user.
Davis teaches “the user device configured to: receive an input from a user to view information about devices in the building; present the first information to the user, wherein the first information was determined by the electrical panel before the user device received the input from the user; and present the second information to the user, wherein the second information was determined by the electrical panel after the user device received the input from the user.” (fig 9C and [0255] as based on the user interaction the information corresponding a defined appliance to be provided.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the user interaction/ messaging feature of Davis to the teaching of Lin in order to provide friendly user/system interaction that easily provides the requested information as requested by the user, providing the communication advantages of smooth access with mobility and portability ([0013], [0060-0061], [0255] and [0137-0139] Davis)

As to claim 3, Lin teaches downloading data to the user device as in [0119].
However, Lin is silent in regards to explicitly disclosing opening an application installed on the user device.  
Davis teaches “wherein the input from the user comprises the user opening an application installed on the user device.” (fig 9A-C and [0049] "Product App” and [0255].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the user interaction/ messaging feature of Davis to the teaching of Lin in order to provide friendly user/system interaction that easily provides the requested information as requested by the user, providing the communication advantages of smooth access with mobility and portability ([0013], [0060-0061] and [0137-0139] Davis)

As to claims 4, 13 and 15, Lin as modified teaches the limitations of claim 2, 8 and 15 respectively.
Lin is silent in regards to "the user device is configured to receive a second input
from the user to stop viewing information about devices in the building;" and is silent in
regards to "change from the second mode of operation to the first mode of operation
after the user device receives the second input from the user".
Davis teaches "wherein: the user device is configured to receive a second input
from the user to stop viewing information about devices in the building;" (fig 9A-C [0045-
0047], wherein the user to switch from one theme of the application to another, i.e. to
stop one theme to view another switching among 9A-9C, [0253-0255].)
Davis teaches "and the at least one server computer is configured to cause the
electrical meter to change from the second mode of operation to the first mode of
operation after the user device receives the second input from the user." ([0018-0019]
"communications that in a first mode provides a Wi-Fi peer-to-peer connection,
preferably utilizing Wi-Fi Direct or simulating a Wi-Fi access point, and in a second
mode can be configured by the user to operate as a network Wi-Fi device and connect
to a WLAN as a client". Moreover, changing from one theme of the Product App of fig
9A-C to another theme also reads on "second mode". Since the claim language does
not specify the mode, then both interpretations are valid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the user interaction/ messaging feature of Davis to the teaching of Lin in order to provide friendly user/system interaction that easily provides the requested information as requested by the user, providing the communication advantages of smooth access with mobility and portability ([0013], [0060-0061] and [0137-0139] Davis)

As to claims 5 and 12, Lin as modified teaches “wherein the at least one server
computer comprises a first server computer and a second server computer, and wherein: the first server computer receives the first information from the electrical meter and transmits the first information to the user device; and the second server computer receives the second information from the electrical meter and transmits the second information to the user device." (fig 1 and 14 show the communication between the server and the user/provider, and fig 2-3 show the communication between the server and the smart meter. 110 server of fig 1, configured to manage a plurality of users/smart
meters as in [0038], thus one of ordinary skill in the art would acknowledge that 110 is
divided to sub-servers, sub-routine system. In other words, the management software is
divided to sub-routine wherein each routine is applied to a different category such as
category A for user A, category B for user B ... as in [0059] i.e. the two+ servers are
implicitly applied, "allocate different cloud calculation resources". See fig 10, "each user
owns a different cloud calculation resource")

As to claim 6, Lin as modified teaches “wherein a network connection between the electrical panel and the second server computer is a continuous network connection.” ([0060] "Each time when the loading event occurs, the current waveform within a time range of 10 seconds before and after occurrence of the loading event" the data is recorded before the loading event occurs, i.e. the monitoring is continuously applied.)

As to claim 7, Lin as modified teaches “wherein the first time period and the second time period do not overlap.” ([0060] "Each time when the loading event occurs, the current waveform within a time range of 10 seconds before and after occurrence of the loading Event”, and fig 1, "each user owns a different cloud calculation resource", and each identified appliance type has a corresponding compression rate i.e. time as in [0022] and [0040] wherein each period is identified and analyzed individually, see fig 5A-C and fig 7.)

As to claim 9, Lin as modified teaches “wherein the first information comprises information about a state change of the first device and the second information comprises information about power usage of the second device.” ([0034] the event period represents the state change of on/off, "loading events". Moreover, [0123] "an electrical appliance usage behavior" and load identification/ type, see fig 14, see [0041] wherein the load type is identified.)

As to claim 10, Lin as modified teaches the limitations of claim 8 above.
Lin is silent in regards to the second information is transmitted from the electrical
meter to the user device in real time.
Davis teaches "wherein the second information is transmitted from the electrical
meter to the user device in real time" ([0255] "instantaneous power so that the change
in instantaneous power caused by switching the appliance on can be detected and
reported.")
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to include the user interaction/ messaging feature of
Davis to the teaching of Lin in order to provide friendly user/system interaction that
easily provides the requested information as requested by the user, providing the
communication advantages of smooth access with mobility and portability ([0013],
[0060-0061] and [0137-0139] Davis)

As to claim 11, Lin as modified by Davis teaches “modifying the first information before transmitting the first information to the user device.” ([0062], claim 11 and fig 10 wherein the optimization of compression rate to be applied. Moreover, [0118- 0119] wherein the information to be provided to the user to download it.)

As to claim 16, Lin as modified teaches the limitations of claim 14 above.
Lin is silent in regards to “the first mode of operation comprises a historical mode of operation that operates at a higher accuracy and a higher latency; and the second mode of operation comprises a real-time mode of operation that operates at a lower accuracy and a lower latency.” 
Davis teaches “the first mode of operation comprises a historical mode of operation that operates at a higher accuracy and a higher latency; and the second mode of operation comprises a real-time mode of operation that operates at a lower accuracy and a lower latency.” (fig 9A [0253] wherein the provided budget based on the historical data of the already occurred consumption with a defined period selected by the user, "the current cumulative consumption of the sampled period”, hence the accuracy factor for the historical data, compared with real time data is high. Whereas fig 9B [0254] represents the present energy usage, i.e. real time, i.e. the determination is applied in "very fast", yet "not latency" compared with previous mode of 9A. The faster the data is determined the less accurate it is, due to less analysis applied. Whereas historical data can be analyzed and determined, i.e. it takes more time but it is more accurate and provides more information due to the applied analysis. the historical data got to be sampled and analyzed accordingly pertaining multiple characteristics and details as disclosed in [0253], i.e. more accurate. Rather, the real time data is raw data (faster) compared with the historical data i.e. the accuracy is less)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the user interaction/ messaging feature of Davis to the teaching of Lin in order to provide friendly user/system interaction that easily provides the requested information as requested by the user, providing the communication advantages of smooth access with mobility and portability ([0013], [0060-0061] and [0137-0139] Davis)

As to claim 17, Lin teaches the limitations of claim 14 above.
Lin is silent in regards to "wherein the first mode of operation processes a search
graph using a first configuration and the second mode of operation processes the
search graph using a second configuration."
Davis teaches "wherein the first mode of operation processes a search graph
using a first configuration and the second mode of operation processes the search
graph using a second configuration." ([0067] "search and display only relevant access
administrators and ignore other Wi-Fi devices" search graph. Wherein a mode of
communication such as peer to peer communication with an access administrator to be
established which reads on "first mode" [0072-0074]. Moreover, [0080-0081] another
search and connection wherein the connection is established between two
smartphones, "another smartphone' which reads on "second mode".)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the user interaction/ messaging feature of Davis to the teaching of Lin in order to provide friendly user/system interaction that easily provides the requested information as requested by the user, providing the communication advantages of smooth access with mobility and portability ([0013], [0060-0061] and [0137-0139] Davis)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 8,913,629 82, Yonge Ill et al is directed to device, devices
that share a power line as a communications medium monitor signal detection windows
to sense network status.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448. The examiner can normally be reached Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        9/9/2022